          Case 1:21-cv-01237 Document 1 Filed 05/06/21 Page 1 of 10




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

____________________________________
ASSASSINATION ARCHIVES AND         :
RESEARCH CENTER                    :
930 Wayne Avenue, Suite 1111        :
Silver Spring, MD 20910             :
                                    :
and                                 :
                                    :
JAMES H. LESAR                      :
930 Wayne Avenue, Suite 1111         :
Silver Spring, MD 20910             :
                                    :
             Plaintiffs,            :
                                    :
       v.                           : Civil Action No.____________
                                    :
CENTRAL INTELLIGENCE AGENCY :
Washington, D.C. 20505              :
                                    :
             Defendant.             :
__________________________________ :

             COMPLAINT FOR DECLARATORY JUDGMENT
                    AND INJUNCTIVE RELIEF

      1. This is an action under the Freedom of Information Act (“FOIA”), 5

U.S.C. § 552, as amended, challenging the failure of the Central Intelligence

Agency (“CIA”), to fulfill the request of the Assassination Archives and Research

Center (“AARC”) and James H. Lesar for documents relating to David Harold
           Case 1:21-cv-01237 Document 1 Filed 05/06/21 Page 2 of 10




Byrd, Werner von Alvensleben, Jr. and the Doolittle Report.1

       2. This case seeks declaratory relief that defendant is in violation of the

FOIA for failing to fulfill plaintiffs’ request for records, and injunctive relief that

defendant immediately and fully comply with plaintiffs’ request under the FOIA.

                          JURISDICTION AND VENUE

       3. This Court has both subject matter jurisdiction over this action and

personal jurisdiction over the parties pursuant to 5 U.S.C. § 552(a)(4)(B). This

Court also has jurisdiction over this action pursuant to 28 U.S.C. § 1331. Venue

lies in this district under 5 U.S.C. § 552(a)(4)(B).

       4. Plaintiff AARC is a non-profit, non-stock corporation, organized in 1984

under section 501(c)(3) of the Internal Revenue code. AARC is committed to

collecting, preserving and making available to the public research materials

relating to political assassinations and related subjects; conducting research and

seminars in the field of political assassinations, and publishing and disseminating

scientific and public information concerning political assassinations and related

subjects. As part of its research and public information functions, AARC uses

government records made available to it under the FOIA. AARC’s archive

contains the largest collection of materials on the assassination of President John


1
    This Complaint is submitted in 14-point type to assist Plaintiff and Co-counsel
                                            2
           Case 1:21-cv-01237 Document 1 Filed 05/06/21 Page 3 of 10




F. Kennedy in private hands.

   5. Plaintiff JAMES H. LESAR is a private citizen and attorney and serves as

President of the AARC. Mr. LESAR has devoted decades of study and research as

to the circumstances of the assassination of President Kennedy.

      6. AARC has invested considerable organizational resources in publishing

on the internet large quantities of released U.S. government documents related to

political assassinations and related subjects.

      7. The CIA’s failure to comply with the FOIA harms AARC’s ability to

provide full, accurate and current information to the public on matters of high

public interest. 5 U.S.C. § 552(a)(6)(c). Absent this critical information, AARC

cannot advance its goal of informing the public on the documentary record on

critical public issues related to political assassinations and related subjects.

      8. AARC will analyze the information it receives that is responsive to its

request and will share it with the public through memoranda, reports, press

releases. letters, emails, videos and social media. In addition, AARC will

disseminate any documents it acquires from its request to the public through a

website that AARC has founded, www.aarclibrary.org . AARC’s website and the

website of AARC’s partner organization Mary Ferrell Foundation,



James H. Lesar, who is legally blind.
                                           3
           Case 1:21-cv-01237 Document 1 Filed 05/06/21 Page 4 of 10




www.maryferrell.org contain hundreds of thousands of pages of documents AARC

has acquired from multiple FOIA requests.

      9. Defendant CIA is an agency within the meaning of 5 U.S.C. § 552(f).

Defendant is the federal agency with possession and control of the requested

records and is responsible for fulfilling AARC’s FOIA request.

                          STATUTORY FRAMEWORK

                         The Freedom of Information Act

      10. The FOIA, 5 U.S.C. § 552, requires agencies of the federal government

to release requested records or information to the public unless one or more

specific statutory exemptions or exclusions apply.

      11. An agency must respond to a party making a FOIA request within 20

working days, notifying that party of at least the agency’s determination whether

or not to fulfill the request and of the requester’s right to appeal the agency’s

determination to the agency head. 5 U.S.C. § 552(a)(6)(A)(i).

      12. An agency must respond to a FOIA appeal within 20 working days,

notifying the appealing party of the agency’s determination to either release the

withheld records or uphold the denial. 5 U.S.C. § 552(a)(6)(A)(ii).

      13. In “unusual circumstances,” an agency may delay its response to a

FOIA request or appeal, but must provide notice and must also provide “the date

                                           4
           Case 1:21-cv-01237 Document 1 Filed 05/06/21 Page 5 of 10




on which a determination is expected to be dispatched.” 5 U.S.C. § 552(a)(6)(B).

      14. The FOIA also requires each agency to promulgate regulations

specifying a fee schedule for the processing of FOIA requests and establishing

procedures and guidelines for the waiver or reduction of fees. 5 U.S.C. §

552(a)(4)(A). Under the FOIA, agencies should produce documents at no charge

to the requester or at a reduced charge if “disclosure of the information is in the

public interest because it is likely to contribute significantly to public

understanding of the operations or activities of the government and is not

primarily in the commercial interest of the requester.” 5 U.S.C. § 552(a)(4)(A)(iii).

      15. This Court has jurisdiction, upon receipt of a complaint, “to enjoin the

agency from withholding agency records and to order the production of any

agency records improperly withheld from the complainant.” 5 U.S.C.

§ 52(a)(4)(B).

      16. The FOIA provides a mechanism for disciplinary action against agency

officials who have acted inappropriately in withholding records. Specifically,

when requiring the release of improperly withheld records, if the court makes a

written finding that “the circumstances surrounding the withholding raise

questions whether agency personnel acted arbitrarily or capriciously,” a

disciplinary investigation is triggered. 5 U.S.C. § 552(a)(4)(F).

                                           5
          Case 1:21-cv-01237 Document 1 Filed 05/06/21 Page 6 of 10




     FACTS GIVING RISE TO PLAINTIFF’S CLAIMS FOR RELIEF

      17. On July 4, 2020, AARC and Mr. Lesar sent a FOIA request to the CIA

seeking documents relating to David Harold Byrd, Werner von Alvensleben, Jr.

and the Doolittle Report. Letter from Daniel S. Alcorn, Esq. to CIA, FOIA

Request (July 4, 2020) (attached as Exhibit 1). Specifically, AARC requested:

   1. Search for and release all records or information in any format related to
       David Harold Byrd (deceased) of Dallas, Texas. Mr. Byrd died on
       September 14, 1986 (see attached obituary from the Dallas Times-Herald).
       Mr. Byrd owned the Texas School Book Depository Building at the time of
       the assassination of President Kennedy in 1963, and reportedly removed the
      “sniper’s window” from the building after the assassination and displayed it
       in his mansion. Mr. Byrd was an owner and financier of government
       contracting companies including Texas Engineering Manufacturing
       Company (TEMCO), E-Systems, and Ling-TEMCO-Vaught (LTV).
       E-Systems was well known as a CIA contractor, so much so that in 1975
       CIA solicited E-Systems to purchase its proprietary airline, Air America.
       David Harold Byrd was also active in the oil business and varied other
       business enterprises. David Harold Byrd co-founded the Civil Air Patrol
      (CAP) in 1941 and served in command capacities in CAP until the early
      1960’s. Civil Air Patrol is the official auxilary of the US Air Force. In the
      1950’s Mr. Byrd served with Cord Meyer, Sr. on the national executive
      board of CAP (Cord Meyer, Jr. was a ranking CIA executive).

   2. Search for and release all records and information in any format related to
      Werner von Alvensleben, Jr. (died 1998), of Mozambique (formerly
      Portuguese East Africa). Mr. Alvensleben owned and operated the big
      game hunting company named Safarilandia in Portuguese East Africa, later
      Mozambique. According to released Office of Strategic Services (OSS)
      records, Mr. Alvensleben served as a valued double agent for OSS during
      World War II in Portuguese East Africa. OSS records state that Mr.
      Alvensleben was a member of the Bavarian Military Police in 1933, headed
      by Heinrich Himmler (the Bavarian Military Police became the Nazi SS,
      according to OSS records). In 1933 Mr. Alvensleben was sent to Austria to
                                         6
          Case 1:21-cv-01237 Document 1 Filed 05/06/21 Page 7 of 10




      participate in the assassination of an Austrian official. Mr. Alvensleben was
      arrested by the Austrians and imprisoned for this activity. According to
      reports in the Dallas Morning News, Mr. Alvensleben was in Dallas, Texas
      as a guest of David Harold Byrd in late 1963. Further, David Harold Byrd
      was reported to be present at Mr. Alvensleben’s Safarilandia on November
      22, 1963, the day of President Kennedy’s murder. Due to Mr.
      Alvensleben’s service as a valued double agent for OSS in World War II, it
      is likely that Mr. Alvensleben served as an asset of the CIA after the war, or
      had contact with the CIA.

   3. Search for and release all records and information in any format related to
      the Doolittle Report of 1954 and its appendices A-D. The Doolittle Report
      was the result of a commission established by President Eisenhower to study
      the activities of the CIA and headed by General James Doolittle. The
      Doolittle Report called for more aggressive CIA covert activities that had
      previously been believed to be repugnant and contrary to American values.
      Requesters seek full release of the requested materials. As shown in the
      attached obituary of David Harold Byrd, General Doolittle and Mr. Byrd
      were substantial friends who shared an interest in aviation from the early
      years. Mr. Byrd and General Doolittle were Safari hunting partners on
      several occasions.


      18. US Postal Service Tracking confirms that AARC and Lesar’s July 4,

2020 FOIA request was delivered to CIA on July 9, 2020. CIA has not responded

to AARC and Lesar’s FOIA request.

      19. AARC and Lesar have received no determination on their request.

      20. As of the filing of this complaint, the CIA has not provided documents

responsive to AARC and Lesar’s request.

      21. CIA failed to make a determination on AARC and Lesar’s FOIA

request within the twenty working days provided in 5 U.S.C.§ 552(a)(6)(A)(i). .

                                         7
           Case 1:21-cv-01237 Document 1 Filed 05/06/21 Page 8 of 10




       22. The requested records are highly relevant to several official

investigations, including the Department of Justice and Federal Bureau of

Investigation, President's Commission on the Assassination of President John F.

Kennedy (The Warren Commission), the Senate Select Committee on Government

Operations with Respect to Intelligence Activities (The Church Committee), and

the House Select Committee on Assassinations (The HSCA). As such, the

exception from search and review of operational files does not apply to these

records pursuant to 50 U.S.C. Sec. 3141(c)(3). The Church Committee

investigated the performance of the intelligence agencies in the investigation of

President Kennedy’s assassination and found it wanting. CIA is required to search

operational files and records for information responsive to plaintiff’s request.

Morley v. CIA, 508 F.3d 1108,1119 (2007).

                     PLAINTIFFS’ CLAIMS FOR RELIEF

                                 CLAIM ONE
                 (Failure to Produce Records Under the FOIA)

      23. Plaintiffs reallege and incorporate by reference all preceding

paragraphs.

      24. Plaintiffs properly asked for records within the CIA’s possession and/or

control.


                                          8
                Case 1:21-cv-01237 Document 1 Filed 05/06/21 Page 9 of 10




         25. Plaintiffs are entitled by law to copies of the records requested under

the FOIA, unless defendant makes an explicit and justified statutory exemption

claim.

         26. The CIA has produced no records to AARC and Lesar.

         27. Therefore, the CIA violated FOIA’s mandate to release agency records

to the public by failing to release the records as plaintiffs specifically requested. 5

U.S.C. §§ 552(a)(3)(A), 552(a)(4)(B).

                                PRAYER FOR RELIEF

         WHEREFORE, plaintiffs respectfully request that this Court:

         (1) Declare that the CIA has violated the Freedom of Information Act by

failing to lawfully satisfy plaintiffs’ FOIA request of July 4, 2020;

         (2) Order the CIA to promptly release all records responsive to plaintiffs’

FOIA request without charge for search or duplication fees;

          (3)     Order defendants to file a Vaughn v. Rosen index and permit

discovery;

         (4) Award plaintiffs their reasonable attorney fees and litigation costs

reasonably incurred in this action, pursuant to 5 U.S.C. § 552(a)(4)(E); and

         (5) Grant such other and further relief as the Court may deem just and

proper, including but not limited to release of any secret appendices to the

                                            9
          Case 1:21-cv-01237 Document 1 Filed 05/06/21 Page 10 of 10




Doolittle Report whether numbered or lettered or not.

                                             Respectfully submitted,

                                             __/s/_Daniel S. Alcorn_____
                                             Daniel S. Alcorn
                                             Counsel for Plaintiffs
                                             D.C. Bar No. 383267
                                             1335 Ballantrae Lane
                                             McLean, VA 22101
                                             Phone: (703) 442-0704

                                              James H. Lesar
                                              Co-counsel for Plaintiffs
                                              D.C. Bar No. 114413
                                              930 Wayne Avenue
                                              Unit 1111
                                              Silver Spring, MD 20910
                                              Phone: (301) 328-5920

                                              Attorneys for Plaintiffs




                                        10
